Citation Nr: 1455852	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08- 36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to September 2, 2014, and an initial rating in excess of 10 percent from September 2, 2014, for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from March 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to an initial compensable rating for bilateral hearing loss.  Said claim was remanded by the Board in July 2014 in order to obtain a current VA examination, which was conducted in September 2014.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in April 2014.  A transcript of said hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the initial rating period prior to September 2, 2014, the Veteran's bilateral hearing loss disability exhibited no worse than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.

2. For the initial rating period from September 2, 2014, the Veteran's bilateral hearing loss disability exhibited no worse than Level III hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. For the rating period prior to September 2, 2014, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2014).

2. For the rating period beginning September 2, 2014, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

As the issue on appeal concerns initial ratings for bilateral hearing loss-and comes before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded  VA audio examinations in June 2006 and February 2013, in addition to (pursuant to the Board's July 2014 remand) September 2014.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

Hearing Loss Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2014).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

Entitlement to an Initial Compensable Rating for Hearing Loss Prior to September 2, 2014

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in August 2012.  Through a March 2013 Rating Decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective the date of the claim (August 27, 2012).  Through a November 2014 Rating Decision, VA's Appeals Management Center (AMC) assigned a 10 percent rating for bilateral hearing loss, effective September 2, 2014 (the date of the VA examination).  

The Veteran's March 1945 service entrance examination, as well as his May 1946 service discharge examination, indicate hearing acuity of 15/15 bilaterally.  

The Veteran attended a VA audiological assessment in June 2006 (which was his first post-service audiological evaluation).  He reported a gradual decrease in hearing over many years which now caused frequent speech recognition difficulties, and a significant history of noise exposure in the military directing cargo using a crane in Guam  He had not used hearing aids in the past but was very motivated for amplification at that time.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
80
70
LEFT
50
55
55
70
65

The average decibel loss was 45 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The audiologist's assessment was that the Veteran's sensorineural hearing loss (SNHL) could be expected to result in significant communication problems, especially in noisy listening environments.  The Veteran was said to be a candidate for bilateral amplification and eligible for VA hearing aid benefits.  

The June 2006 audiometric findings, applied to Table VI, yield a numeric designation of III for the right ear (45 decibel pure tone threshold average, and 80 percent speech discrimination), and a numeric designation of II for the left ear (55 decibel pure tone average, 88 percent speech discrimination).  The numeric designation for the right ear (III) along with the numeric designation for the left ear (II), entered into Table VII, produce a noncompensable (zero percent) evaluation for hearing impairment.   

The Board finds that-with respect to the right ear-pure tone thresholds reported upon June 2006 VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply with respect to the right ear.  

However, because June 2006 VA examination shows pure tone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz for the left ear, the exceptional hearing pattern criteria for the left ear are met, and numeric designations for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Based on the pure tone average of 55 decibels in the left ear, numeral III is designated for the left ear from Table VIA of 38 C.F.R. § 4.85.  Under Table VIA, left ear pure tone thresholds result in a higher numeric designation (III versus II).  Therefore, the higher designation will be used because it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the right ear, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Hence, the exceptional hearing pattern criteria are not met for right ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VI (Level III) for the right ear and Table VIA (Level III) for the left ear, the combined designations result in a noncompensable (zero percent) disability rating from Table VII.  38 C.F.R. §§ 4.85, 4.86.  

The Veteran was issued hearing aids during VA hearing aid assessment and training in July 2006.  Upon VA audiology follow-up in September 2006, the Veteran reported daily use of his hearing aids and that he was hearing much better.  

In February 2013, the Veteran attended a VA hearing loss examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
75
65
LEFT
45
45
45
70
65

The average decibel loss was 59 in the right ear and 56 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The audiologist diagnosed bilateral SNHL.  The audiologist concluded that the Veteran's hearing loss did not impact ordinary conditions of his daily life, to include the ability to work.  

The February 2013 audiometric findings, applied to Table VI, yield a numeric designation of IV for the right ear (59 decibel pure tone threshold average, and 80 percent speech discrimination), and a numeric designation of II for the left ear (56 decibel pure tone average, 88 percent speech discrimination).  The numeric designation for the right ear (IV) along with the numeric designation for the left ear (II), entered into Table VII, produce a zero percent evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon February 2013 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

In April 2014, the Veteran and his spouse testified that the Veteran had difficulty hearing and would read lips to help understand what was being said to him.  He testified that during his February 2013 VA examination he guessed at many of the words during the word-recognition portion of the testing.  The Veteran also testified that he could not hear a speaker who was turned away from him.  His wife testified that she accompanied him everywhere due to concerns for his safety.  

Based on a full review of the record, including the June 2006 and February 2013 VA audiological evaluations, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during that period.  As noted above, the VA examiner in February 2013 specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455.

In support of his contention that his hearing loss warrants a higher disability evaluation, the Veteran and his wife presented testimony at the April 2014 Travel Board hearing that he in effect was required to read lips because he could not hear a speaker who turned away from him.  

The Veteran and his wife are competent to describe the effects of the Veteran's hearing loss on his daily functioning, and the Board finds that they are credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examinations and testing results were consistent over the appeal period.  

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

The Veteran has not contended that the VA examinations are deficient in evaluating his bilateral hearing loss.  The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable rating prior to September 2, 2014.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a compensable rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning an initial compensable rating for bilateral hearing loss prior to September 2, 2014.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Initial Rating in Excess of 10 Percent for Hearing Loss from September 2, 2014

Upon review of the record, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that an initial rating in excess of 10 percent is warranted for hearing loss from September 2, 2014.  

Pursuant to the Board's July 2014 remand, the Veteran was provided a VA audiological evaluation in September 2014.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
85
75
LEFT
55
55
60
75
65

The average decibel loss was 68 in the right ear and 64 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  The audiologist diagnosed bilateral SNHL.  The audiologist concluded that the Veteran's hearing impacted the ordinary conditions of daily life, including the ability to work.  The Veteran stated that his hearing aid was broken, and that he could not hear people unless he read their lips or he knew what they were talking about.  

The September 2014 audiometric findings, applied to Table VI, yield a numeric designation of III for the right ear (68 decibel pure tone threshold average, and 86 percent speech discrimination), and a numeric designation of IV for the left ear (64 decibel pure tone average, 82 percent speech discrimination).  The numeric designation for the right ear (III) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 10 percent evaluation for hearing impairment.  

The Board finds that-with respect to the right ear-pure tone thresholds reported upon September 2014 VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply with respect to the right ear.  

However, because September 2014 VA examination shows pure tone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz for the left ear, the exceptional hearing pattern criteria for the left ear are met, and numeric designations for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Based on the pure tone average of 64 decibels in the left ear, numeral V is designated for the left ear from Table VIA of 38 C.F.R. § 4.85.  Under Table VIA, left ear pure tone thresholds result in a higher numeric designation (V versus IV).  Therefore, the higher designation will be used because it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the right ear, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Hence, the exceptional hearing pattern criteria are not met for right ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VI (Level III) for the right ear and Table VIA (Level V) for the left ear, the combined designations result in a 10 percent disability rating from Table VII.  38 C.F.R. §§ 4.85, 4.86.  

The Board reiterates that the Veteran and his wife are competent to testify as to the effects of his service-connected hearing loss disability upon his daily functioning.  However, such must be weighed against the medical evidence of record (which consists of VA examinations which the Veteran has not contended are inadequate) viewed in conjunction with the mechanical application of the Rating Schedule.  Upon evaluation of the foregoing, the Board finds that a preponderance of the evidence is against assigning an initial rating in excess of 10 percent from September 2, 2014, for the Veteran's service-connected bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Evaluation

The Board has also evaluated whether the issue of entitlement to a compensable initial disability evaluation for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.   

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA audiological assessment in June 2006, the Veteran reported a gradual decrease in hearing over many years which now caused frequent speech recognition difficulties.  The Veteran testified during his April 2014 Travel Board hearing that he in effect was required to read lips because he could not hear a speaker who turned away from him.  Finally, during September 2014 VA audiological evaluation, the Veteran stated that his hearing aid was broken, and that he could not hear people unless he read their lips or he knew what they were talking about.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were demonstrated in this case.  The Veteran's reported hearing difficulties are considered in the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's difficulty in hearing conversations and speech-recognition difficulties are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that entitlement to a total disability evaluation on the basis of unemployability due to service-connected disabilities (TDIU) is not raised by the record as the Veteran testified in April 2014 that he was working and neither the Veteran nor his representative have raised the issue of entitlement to TDIU.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial compensable rating prior to September 2, 2014, for bilateral hearing loss, is denied.

Entitlement to an initial rating in excess of 10 percent from September 2, 2014, for bilateral hearing loss, is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


